            Case 6:20-cv-06327-EAW Document 3 Filed 06/01/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 CARMELO RODRIGUEZ,

                    Petitioner,                       DECISION AND ORDER

               v.                                     6:20-CV-06327 EAW

 JULIE WOLCOTT, Orleans
 Superintendent,

               Respondent.
___________________________________

                                   INTRODUCTION

       Pro se petitioner Carmelo Rodriguez (“Petitioner”), a prisoner confined at the

Orleans Correctional Facility, has filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241. (Dkt. 1). Petitioner seeks immediate release, alleging that he faces

imminent danger due to his potential exposure to COVID-19 while in custody. (Id.).

Petitioner has filed a motion for a preliminary injunction and temporary restraining order.

(Dkt. 2).

       Although Plaintiff has characterized his Petition as being brought pursuant to

§ 2241, the Court finds it must be converted to a petition brought pursuant to 28 U.S.C.

§ 2254 for the reasons discussed below. However, the Court will afford Petitioner an

opportunity to withdraw the Petition before effectuating the conversion.




                                           -1-
           Case 6:20-cv-06327-EAW Document 3 Filed 06/01/20 Page 2 of 5




                                       DISCUSSION

       The Court begins by considering the differences between petitions brought pursuant

to § 2241 and petitions brought pursuant to § 2254. Under § 2254, “a person in custody

pursuant to the judgment of a State court” may seek a writ of habeas corpus “on the ground

that he is in custody in violation of the Constitution or laws . . . of the United States.” 28

U.S.C. § 2254(a). The language of § 2241 is more expansive, but also extends to a

“prisoner” who is “in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2241(c)(3).

       In Cook v. New York State Division of Parole, 321 F.3d 274 (2d Cir. 2003), the

Second Circuit explained that while a person in federal custody may challenge the

execution of his sentence pursuant to § 2241, the same is not true of a person in state

custody:

       [28 U.S.C.] section 2255, which is the vehicle by which persons in federal
       custody may assert that their sentence violates the federal Constitution or
       federal law, is critically narrower than section 2254, by which persons in
       state custody may challenge that custody. . . . The plain language of the
       pertinent statutes indicates . . . that a federal prisoner may challenge the
       imposition, but not the execution, of a sentence under Section 2255, while a
       state prisoner may challenge either the imposition or the execution of a
       sentence under Section 2254. Because a federal prisoner cannot challenge
       the execution of his or her sentence by a motion under section 2255, he or
       she must resort to a section 2241 petition to do so. A state prisoner . . . by
       contrast, not only may, but according to the terms of section 2254 must, bring
       a challenge to the execution of his or her sentence . . . under section 2254. A
       petition under section 2241 is therefore unavailable to him.

Id. at 278 (quotation and citation omitted).      “Stated otherwise, ‘[§] 2241 is not an

independent and separate avenue of relief but is to be read in conjunction with the

requirements of [§] 2254, which are a limitation on the general grant of jurisdiction

                                            -2-
            Case 6:20-cv-06327-EAW Document 3 Filed 06/01/20 Page 3 of 5




conferred in [§] 2241 that applies to cases involving prisoners subject to state court

judgments.’”     Brooks v. Wolcott, No. 20-CV-516 (JLS), 2020 WL 2553030, at *3

(W.D.N.Y. May 20, 2020) (quoting Torres v. Cronin, No. 19-cv-06462, 2019 WL

6001000, at *1 (W.D.N.Y. Nov. 14, 2019)).

       Here, Plaintiff seeks immediate release based on the conditions of his confinement,

which the Court finds is a challenge to the execution of his sentence. “The Second Circuit

has interpreted prison condition claims as comprising challenges to execution of a sentence

in the context of federal prisoners. . . . There is no reason to conclude differently in the

context of a state prisoner’s prison conditions-based claim under Section 2254.” Llewellyn

v. Wolcott, No. 20-CV-498 (JLS), 2020 WL 2525770, at *3 n.6 (W.D.N.Y. May 18, 2020)

(citing Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008) (“This court has long

interpreted § 2241 as applying to challenges to the execution of a federal sentence,

including such matters as the administration of parole, . . . prison disciplinary actions,

prison transfers, type of detention and prison conditions.” (quotation omitted and emphasis

added))).

       The Court is aware that at least one other court in this Circuit has concluded that

state court prisoners may “challeng[e] the current health conditions of their confinement,

which, they claim, have become unconstitutional because of the COVID-19 pandemic risk”

pursuant to § 2241. McPherson v. Lamont, No. 3:20CV534 (JBA), 2020 WL 2198279, at

*5 (D. Conn. May 6, 2020). However, the court in McPherson relied upon Dhinsa v.

Krueger, 917 F.3d 70 (2d Cir. 2019), Gonzalez v. United States, 792 F.3d 232 (2d Cir.

2015), Adams v. United States, 372 F.3d 132 (2d Cir. 2004), and Jiminian v. Nash, 245

                                           -3-
         Case 6:20-cv-06327-EAW Document 3 Filed 06/01/20 Page 4 of 5




F.3d 144, 146 (2d Cir. 2001), all of which involved challenges by individuals in federal

custody. As discussed above, the Second Circuit made it clear in Cook that § 2241 does

not encompass the same claims by state court prisoners as it does for federal prisoners.

       Based on the Second Circuit’s decision in Cook, the Court concludes that § 2254 is

the proper vehicle for Petitioner’s claim. “[I]f an application that should be brought under

28 U.S.C. § 2254 is mislabeled as a petition under section 2241, the district court must treat

it as a section 2254 application instead.” Cook, 321 F.3d at 277. “However, because of

the limitations on ‘second and successive’ petitions imposed by 28 U.S.C. § 2244,

petitioners must be provided notice and an opportunity to withdraw a petition improperly

filed under § 2241 before the district court converts it to a § 2254 petition.” Torres, 2019

WL 6001000, at *2.

       Accordingly, the Court hereby advises Petitioner that it intends to convert his

Petition to one brought under § 2254. As a result of such conversion, “any subsequent

§ 2254 petition that [Petitioner] brings will be subject to the restrictions on ‘second’ or

‘successive’ motions set forth in 28 U.S.C. § 2254(b).” Id. The Court further advises

Petitioner that he may withdraw the Petition without prejudice if he does not wish to have

it converted to a § 2254 petition.

                                      CONCLUSION

       For the reasons set forth above, the Court finds the Petition must be converted to

one brought pursuant to § 2254. If Petitioner wishes to withdraw the Petition without

prejudice, he must inform the Court in writing by no later than June 15, 2020. If he fails



                                            -4-
          Case 6:20-cv-06327-EAW Document 3 Filed 06/01/20 Page 5 of 5




to so inform the Court, the Petition will be converted to a § 2254 petition without further

order or action by the Court, and the Court will enter a scheduling order.

         SO ORDERED.




                                                 _________________________________
                                                 ELIZABETH A. WOLFORD
                                                 United States District Judge


Dated:        June 1, 2020
              Rochester, New York




                                           -5-
